405 F.3d 1034
UNITED STATES of America, Plaintiff-Appellee,v.Floyd M. BRUCE, Defendant-Appellant.
No. 03-3110.
United States Court of Appeals, Sixth Circuit.
April 7, 2005.

1
Timothy D. Oakley, U.S. Attorney's Office Southern District of Ohio, Cincinnati, OH, for Plaintiff-Appellee.


2
J. Vincent Aprile, II, Lynch, Cox, Gilman & Mahan, Louisville, KY, for Defendant-Appellant.


3
Before: NELSON and COOK, Circuit Judges; and ROSEN,* District Judge.

ORDER

4
A member of the court having requested rehearing of this case en banc, and less than a majority of the judges in regular active service having voted in favor of that request, the request for rehearing has been referred to the original panel pursuant to 6 Cir. I.O.P. 35(c).


5
A majority of this panel has voted to grant rehearing with respect to part III.E of our original decision, because it was erroneous in light of the decision entered one day earlier by this court in United States v. Oliver, 397 F.3d 369 (6th Cir.2005). We therefore vacate our earlier affirmance of Bruce's sentence, vacate Bruce's sentence, and remand for resentencing in light of United States v. Booker, ___ U.S. ___, 125 S. Ct. 738, 160 L. Ed. 2d 621 (2005).



Notes:


*
 Hon. Gerald E. Rosen, United States District Judge for the Eastern District of Michigan, sitting by designation